Citation Nr: 1611539	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  09-44 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Whether new and material evidence has been submitted in order to reopen a claim of entitlement to service connection for fibromyalgia, to include as secondary to a back disorder. 

2. Entitlement to service connection for a back disorder.

3. Entitlement to service connection for hypertension.

4. Entitlement to a total disability rating based on individual unemployability (TDIU).    


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to September 1981.  
 
This matter is on appeal from rating decisions in October 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, and in May 2009 by the RO in North Little Rock, Arkansas.  Jurisdiction over the appeal is currently with the RO in North Little Rock, Arkansas.   

The Veteran later testified before the undersigned Acting Veterans Law Judge in February 2012.  A transcript of the hearing is of record.

This appeal was remanded by the Board in December 2013 for further development and is now ready for disposition.

An appeal on the issue of entitlement to service connection for an acquired psychiatric disorder was also perfected by the Veteran.  However, in a November 2014 decision, he was granted service connection for this disorder.  This award represents a full grant of the benefit sought on appeal, and it is no longer before the Board.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994).

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  


FINDINGS OF FACT

1. In an April 2006 rating decision and a May 2008 statement of the case, the claim of entitlement to service connection for fibromyalgia was denied on the basis that it was not shown during active duty service or was related to service.  

2. The evidence added to the record since the April 2006 rating decision and a May 2008 statement of the case became final does not related to an unestablished fact that is necessary to substantiate the claim of service connection for fibromyalgia.  

3. A back disorder or hypertension was not shown during active duty service or for many years thereafter, and neither is related to service.  

4.  The Veteran is already in receipt of a total schedular disability rating for his acquired psychiatric disorder, and there are no other service-connected disorders upon which entitlement to TDIU may be based.  


CONCLUSIONS OF LAW

1. The April 2006 rating decision and the May 2008 statement of the case that denied the Veteran's claim for entitlement to service connection for fibromyalgia is final.  38 U.S.C.A. § 7105 (West 2014 & Supp. 2015); 38 C.F.R. § 20.1103 (2015).

2. As the evidence received subsequent to the May 2008 statement of the case is not new and material, the requirements to reopen the claim for entitlement to service connection for fibromyalgia, to include as secondary to a back disorder, have not been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014 & Supp. 2015); 38 C.F.R. § 3.102, 3.156 (2015).

3. The criteria for entitlement to service connection for a back disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

4. The criteria for entitlement to service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

5. The criteria for entitlement to TDIU have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

There are additional notice requirements for claims to reopen based on new and material evidence, such as notifying a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Indeed, the VCAA duty to notify was satisfied by way of letters sent to the Veteran that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  

The letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  They also provided him with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2015). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records and records submitted in conjunction with a claim to the Social Security Administration (SSA).  Further, the Veteran submitted treatment records from a private facility and his own statements in support of his claim.  

A VA examination with respect to one issue on appeal was also obtained in April 2014.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examination obtained in this case is more than adequate, it is predicated on a full understanding of the Veteran's medical history, and provides a sufficient evidentiary basis for the claim to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The Veteran was also afforded a hearing before the undersigned Acting Veterans Law Judge in February 2012.  The hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), which consist of (1) fully explaining the issue and (2) suggesting the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Notably, the Veteran was specifically asked about the nature of his specified disorders and how they are related to service.    

Finally, it is noted that this appeal was remanded by the Board in December 2013 in order to acquire the Veteran's VA treatment records, SSA records and for a new VA examination The Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, the Veteran was provided a VA examination in April 2014, which the Board finds adequate for adjudication purposes.  The RO also acquired all of the required medical records.  After the required development was completed, these issues were readjudicated and the Veteran was sent a supplemental statement of the case in November 2014.  Accordingly, the Board finds that the Remand directives were substantially complied with and, thus, there is no Stegall violation in this case.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999); Manio v. Derwinski, 1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  If it finds that the submitted evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A (eliminates the concept of a well-grounded claim).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low, and consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied.  Rather, consideration should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  However, for the purpose of establishing whether new and material evidence has been received, the credibility of such evidence is to be presumed unless "patently incredible" See Duran v. Brown, 7 Vet. App. 216 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In this case the Veteran is claiming entitlement to service connection for fibromyalgia.  This claim was previously denied by the RO in April 2006, and again in a May 2008 statement of the case, on the basis that there was no evidence of fibromyalgia in service or for many years thereafter, and was not shown to be attributable to service.  He did not submit a timely VA Form-9 to perfect this appeal within the required 60 days, nor did he submit any new and material evidence within a year during the allowable time, and the April 2006 rating decision and May 2008 statement of the case became final.  See Buie v. Shinseki, 24 Vet. App. 242 (2011).  This represents the last final denial of the claim.

After a review of the evidence submitted since the evidence was last reviewed in May 2008, the Board determines that reopening the claim is not warranted.  As an initial matter, unlike his last claim, the Veteran is now contending that his fibromyalgia is related to his back disorder.  However, a claim for service connection based on a new or different theory of causation for the same disease or injury is still the subject of a previously denied claim and cannot be the basis of a new claim.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  Therefore, his bare assertions of a new theory of causation alone do not warrant reopening the claim.  

Next, the evidence of record prior to the statement of the case included the Veteran's service treatment records and VA treatment records from the VA Medical Center (VAMC) in Shreveport, Louisiana, from April 1998 through December 2005.  The evidence added to the record since that claim became denial includes VA treatment records from the VAMC in Minneapolis, Minnesota, from November 1991 to December 2002, from the VAMC in St. Cloud, Florida, from October 2004, and from the VAMC in Dallas, Texas, from January 1988 to June 1997.  Additional VA treatment records were also obtained from the VAMC in Shreveport, Louisiana, through February 2014, and from the SSA.  

While the evidence acquired since May 2008 is substantial, none of it establishes the presence of fibromyalgia in service or that this disorder is related to service.  Indeed, fibromyalgia is barely mentioned in the records obtained since that time.  Indeed, the most prominent instance of the disorder is in February 2014, where he complained of a generalized "chronic pain."  However, even though this evidence is "new" in that it was not reviewed before the last denial became final, it is not "material," as it does not related to an unestablished fact necessary to support service connection.  Namely, there is no indication of fibromyalgia in service or any indication that this disorder is related to service.  

Since the last final denial of this claim, the Veteran testified before the Board in February 2012 regarding the onset of his fibromyalgia.  Specifically, he stated that he was first diagnosed with this disorder in 2004.  However, this fact was already known at the time of the May 2008 statement of the case, as the record already included medical evidence of record reflecting this fact.  As such, the remaining statements are not new, but are merely recitations of the statements the Veteran previously made.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  The Veteran's statements are thereby not new and material evidence.  

Therefore, as evidence that is both "new" and "material" has not been submitted, there is no basis to reopen the previously denied claim.   

Service Connection

The Veteran is seeking entitlement to service connection for a back disorder and hypertension.  Specifically, at his hearing before the Board in February 2012, he stated that his back symptoms began in service.  While he did not mention a specific injury, he attributed such symptoms to carrying heavy equipment such as mortars over extended distances.  He also stated that he was diagnosed with hypertension shortly after service.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014 & Supp. 2015).  Generally, the evidence of record must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, including hypertension and arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  

Under VA regulations, hypertension is defined as a systolic pressure that is predominantly 140 mm Hg or greater with a diastolic pressure of less than 90 mm Hg, and must be confirmed by readings taken two or more times on at least 3 different days, the frequency of such readings throughout active duty meets this requirement.  38 C.F.R. § 4.401, Diagnostic Code 7101 (2015).

In this case, the Board determines that service connection is not warranted for either disorder, based on the evidence of record.  First, the service treatment records do not reflect complaints of, treatment for, or a diagnosis related to hypertension in service.  Indeed, at his hearing before the Board in February 2012, the Veteran specifically stated that it was not diagnosed until after service.  While it is true that he did exhibit single episodes of a diastolic pressure in excess of 90 (such as in September 1979 or October 1980) such single-point episodes do not establish an in-service diagnosis per se.  As for his back complaints, the Veteran was seen for complaints of back pain on multiple occasions while on active duty.  However, there was never evidence of anything more than a strain on any occasion, and treatment was limited to pain medication and rest.  Moreover, it does not appear that a chronic disorder was present, as the Veteran's separation physical examination in July 1981 did not note symptoms related to hypertension or a back disorder.  

In fact, the post-service evidence does not reflect symptoms related to either a back disorder or hypertension for many years after the Veteran left active duty service.  Specifically, the first indication of hypertension in the record is not until March 1993.  However, a treatment note from September 2002 reflects that he was first diagnosed in 1985.  The first indication of treatment for back symptoms since active duty service was not until August 2002, at which time he complained of lower back pain that radiated to the shoulders.  The Board emphasizes that this first indication of hypertension is approximately four years after he left active duty, and the first indication of a back disorder was 21 years after he left service.  As such, a continuity of symptoms is not shown based on the clinical evidence.  

Moreover, as neither disorder was shown to a compensable degree within one year of his discharge from service, service connection is not warranted on a presumptive basis.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

As part of this claim, the Board has assessed the credibility and probative weight of all relevant evidence, including the competency and credibility of statements made by the Veteran and others regarding his assertions of back symptoms since active duty.  In this regard, while Veteran is competent to discuss the nature of some disorders despite his status as a lay person, he is not competent diagnose a disorder such as hypertension or a back disorder, as they may not be diagnosed by their unique and readily identifiable features, and thus requires a determination that is "medical in nature." Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  

Nevertheless, the Veteran is competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When considering whether a statement is credible, the Board may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  Caluza v. Brown, 7 Vet. App. at 511; see also Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

However, the Board determines that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  First, the Board notes that the Veteran filed a claim for VA pension benefits in March 2002, but did not seek entitlement to service connection for the issues on appeal until approximately four years later.  The fact that the Veteran was aware of the VA benefits system, sought out a claim for pension but made no reference to the disorders he now claims weighs heavily against his credibility.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011)(Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, and cases in which there is evidence that is relevant either because it speaks directly to the issue or allows the Board as factfinder to draw a reasonable inference).  

Moreover, in addition to the fact that he did not seek medical treatment for many years, the Board notes that some evaluating physicians (such as one in September 2002) stated that he was not a good historian.  Therefore, continuity is not established based on the clinical evidence of record or the Veteran's statements.  

Next, service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorders to active duty, despite his contentions to the contrary.  

First, the evidence does not indicate the presence of hypertension in service, or for many years thereafter.  Moreover, the medical evidence since that time does not reflect a relationship between this disorder and the Veteran's active duty service.  Moreover, no treating physician has opined that such a relationship exists.  

As for the Veteran's back disorder the Board places significant value on the opinions of a VA examiner who evaluated the Veteran's symptoms in April 2014.  On that occasion, the Veteran complained of pain from his neck to his lower back.  Upon examination, he exhibited a very limited range of motion, but exhibited no localized tenderness, or muscle spasm.  His neurological functioning was also normal.  After the examination was complete, the examiner diagnosed spondylosis and degenerative arthritis. 

However, the VA examiner opined that the Veteran's back disorder was less likely than not related to his active duty service.  In providing this opinion, the examiner acknowledged the Veteran's in-service history of back symptoms, but pointed out that spondylosis was never diagnosed.  Moreover, the examiner noted that spondylosis is an age related condition that is aggravated by his extreme obesity.   

The Board finds that the examination was adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.

In arriving at this conclusion, the Board has also considered the statements made by the Veteran relating his hypertension and back disorder to his active service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of hypertension or a back disorder.  See Jandreau, 492 F.3d at 1377, n.4.  Because these types of disorders are not diagnosed by unique and readily identifiable features, they do not involve a simple identification that a layperson is considered competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's hypertension and back disorder are found to be inadequate as competent medical nexus evidence.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

TDIU

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  In such an instance, if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id.

If a Veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director of Compensation and Pension Service for extra-schedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).

Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU.  38 C.F.R. §§ 3.341(a), 4.19.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

In this case, TDIU is not warranted, as there are no service-connected disorders for which this benefit may be granted.  Specifically, the Veteran is service connected only for an acquired psychiatric disorder with a 100 percent disability rating.  38 C.F.R. § 4.16(a) is explicit that a total disability rating is for application where "the schedular rating is less than total."  As he is already receiving a total disability rating for his acquired psychiatric disorder, there is no basis for TDIU as a result of this disability.  

To be clear, the grant of a total disability rating for a particular disability does not in all cases render consideration of TDIU moot.  Rather, the United States Court of Appeals for Veterans Claims (Court) has held that that a grant of TDIU may satisfy the "disability rated as total requirement" for purposes of establishing entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s).  Bradley v. Peake, 22 Vet. App. 280, 291 (2008).  Thus, if the evidence establishes that the Veteran is found unemployable due to a certain disability, and the combined disability rating of his remaining service-connected disabilities is 60 percent or more, he would eligible for SMC.  See also Guerra v. Shinseki, 642 F.3d 1046 (Fed. Cir. 2011).  Here, however, the Veteran is not service-connected for any additional disabilities.  Therefore, TDIU is also not warranted on this basis. 

ORDER

New and material evidence having not been submitted, the application to reopen a claim of entitlement to service connection for fibromyalgia, to include as secondary to a back disorder, is denied.  

Service connection for a back disorder is denied.

Service connection for hypertension is denied.

Entitlement to TDIU is denied.    


______________________________________________
Michael J. Skaltsounis	
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


